Exhibit 10.2


AMENDED AND RESTATED OPERATING AGREEMENT
by and among
SPEEDHAUL HOLDINGS, INC.
GOLD HORSE INTERNATIONAL, INC.
GLOBAL RISE INTERNATIONAL LIMITED
INNER MONGOLIA JIN MA CONSTRUCTION COMPANY LIMITED (“IMJM CONSTRUCTION”)
and
SHAREHOLDERS OF IMJM CONSTRUCTION
(English Translation)
 
This Amended and Restated Operating Agreement (this “Agreement”) is dated June
29, 2007, and is entered into in Hohhot, China by and among Speedhaul Holdings,
Inc. (OTCBB: SPEH) (“Speedhaul”), Gold Horse International, Inc, a company
incorporated under the laws of the State of Nevada, the United States, located
at Boca Corporate Plaza, 7900 Glades Road, Suite 420, Boca Raton, Florida 33434,
the United States of America, (“Gold Horse”), Global Rise International Limited,
a limited liability company organized under the laws of the Cayman Islands and
wholly-owned subsidiary of Gold Horse (“Global Rise”) and Inner Mongolia Jin Ma
Construction Company Limited, a limited liability company organized under the
laws of the PRC (“IMJM Construction”), with a registered address at No 44,
Tongdao Road, South, Hui Ming District, Hohhot City, Inner Mongolia, China
010030, and shareholders holding 100% outstanding shares of IMJM Construction
(the “Shareholders of IMJM Construction”). The parties to this Agreement are
referred to collectively herein as the “Parties.”


RECITALS
 
A.           Speedhaul is a public reporting corporation incorporated under the
laws of the State of New Jersey, the United States.
B.           Gold Horse is a Nevada corporation and wholly-owned subsidiary of
Speedhaul, pursuant to a share exchange agreement under which the shareholders
of Gold Horse and their assignees acquired 97% of the issued and outstanding
shares of Speedhaul (the “Transaction”).
 
 
1

--------------------------------------------------------------------------------

 
 
C.           Global Rise is a wholly owned subsidiary of Gold Horse.
D.           IMJM Construction is a company incorporated in Inner Mongolia,
China, and is engaged in hotel operation and management business (the
“Business”);
E.           The undersigned Shareholders of IMJM Construction collectively own
over 100% of the equity interests of IMJM Construction.
F.           Gold Horse and IMJM Construction were previously parties to an
Operating Agreement dated August 31, 2006.
G.           In connection with the Transaction, the parties wish to amend and
restate the August 31, 2006 operating agreement, which shall be amended and
restated in its entirety in the form of this Agreement.
H.           The Parties are entering into this Amended and Restated Operating
Agreement to define and set forth the business relationship among Speedhaul,
Gold Horse, Global Rise, and IMJM Construction, relating to IMJM Construction’s
operations.
NOW THEREFORE, all parties of this Agreement hereby mutually agree as follows:
 
1.
Global Rise agrees, subject to the satisfaction of the relevant provisions by
IMJM Construction herein, as the guarantor for IMJM Construction in the
contracts, agreements or transactions in connection with IMJM Construction’s
operation between IMJM Construction and any other third party, to provide full
guarantee for the performance of such contracts, agreements or transactions by
IMJM Construction.  IMJM Construction agrees, as a counter-guarantee, to pledge
all of its assets, including accounts receivable, to Global Rise.  According to
the aforesaid guarantee, Global Rise wishes to enter into written guarantee
agreements with IMJM Construction’s counter parties thereof to assume liability
as the guarantor when and if needed; therefore, IMJM Construction and
Shareholders of IMJM Construction shall take all necessary actions (including
but not limited to executing and delivering relevant documents and filing of
relevant registrations) to carry out the arrangement of counter-guarantee to
Global Rise.

 
 
2

--------------------------------------------------------------------------------

 
 
2.
In consideration of the requirement of Article 1 herein and assuring the
performance of the Services Agreement between Global Rise and IMJM Construction
and the payment of the payables accounts by IMJM Construction to Global Rise,
IMJM Construction together with the Shareholders of IMJM Construction hereby
jointly and severally agree that IMJM Construction shall not conduct any
transaction which may materially affects the assets, obligations, rights or the
operations of IMJM Construction (excluding the business contracts, agreements,
sell or purchase assets during IMJM Construction’s regular operation and the
lien obtained by relevant counter parties due to such agreements) without prior
written consent of Global Rise, including but not limited to the following:

 
 
2.1
To borrow money from any third party or assume any debt;

 
 
2.2
To sell, license, transfer, or acquire from or to any third party any asset or
right, including but not limited to any plant, equipment, real property or
personal property, or any intellectual property right;

 
 
2.3
To provide any guarantees to any third parties using its assets or intellectual
property rights or to provide any guaranty for any third party obligations;

 
 
2.4
To assign to any third party any agreements related to the Business.

 
 
2.5
To engage in any other business consulting agreements with any third party or to
engage in any other business activities other than the Business.



3.
In order to ensure the performance of the Services Agreement between Global Rise
and IMJM Construction and the payment of the various payables by IMJM
Construction to Global Rise, IMJM Construction together with the Shareholders of
IMJM Construction hereby jointly and severally agree to accept, from time to
time, operation guidance set by Global Rise on, including but not limited to,
business and marketing strategies, business planning, business operation
guidance, the appointment and dismissal of its directors and officers, the
hiring and firing employees, its daily operation of the Business, and its
financial and budgeting system.

 
 
3

--------------------------------------------------------------------------------

 
 
4.
IMJM Construction together with the Shareholders of IMJM Construction hereby
jointly and severally agree that and the Shareholders of IMJM Construction shall
appoint the person recommended by Global Rise as the directors of IMJM
Construction, and IMJM Construction shall appoint Global Rise’s senior managers
as IMJM Construction’s General Manager, Chief Financial Officer, and other
senior officers. If any of the above senior officers resigns or is dismissed by
Global Rise, he or she shall no longer be qualified to take any position as an
officer or director of IMJM Construction and IMJM Construction shall appoint
other senior officers of Global Rise recommended by Global Rise to take such
position. The person recommended by Global Rise in accordance with this Article
herein should comply with the stipulation on the qualifications of directors,
General Manager, Chief Financial Officer, and other senior officers pursuant to
applicable law.

 
5.
IMJM Construction together with the Shareholders of IMJM Construction, hereby
jointly and severally agree and confirm that IMJM Construction shall seek a
guarantee from Global Rise prior to any attempt to obtain such guarantee from
another party, if IMJM Construction needs any guarantee for the performance of
any contract, loan or financing transaction. In such case, Global Rise shall
have the right but not the obligation to provide the appropriate guarantee to
IMJM Construction at its own discretion. If Global Rise decides not to provide
such guarantee, Global Rise shall issue a written notice to IMJM Construction as
soon as practicable and IMJM Construction may seek a guarantee from other third
party.

 
6.
In the event that any of the agreements between Global Rise and IMJM
Construction terminate or expire, Global Rise shall have the right but not the
obligation to terminate all agreements between Global Rise and IMJM Construction
including but not limited to the Services Agreement.

 
 
4

--------------------------------------------------------------------------------

 
 
7.
Any amendment and supplement of this Agreement shall be made in writing. The
amendment and supplement duly executed by all parties shall be deemed as a part
of this Agreement and shall have the same legal effect as this Agreement.

 
8.
If any clause hereof is judged as invalid or non-enforceable according to
applicable laws, such clause shall be deemed invalid only with respect to the
affected clauses, and without affecting other clauses hereof in any way.

 
9.
IMJM Construction shall not assign its rights and obligations under this
Agreement to any third party without the prior written consent of Global Rise.
IMJM Construction hereby agrees that Global Rise may assign its rights and
obligations under this Agreement at its discretion and such transfer shall only
be subject to (a) unanimous consent of the Board of Directors of Speedhaul, and
(b) a written notice sent to IMJM Construction by Global Rise, and no any
further consent from IMJM Construction will be required.   Notwithstanding the
foregoing, Global Rise may assign its rights and obligations under this
Agreement to a wholly-owned foreign entity (“WOFE”) in the PRC that is a
wholly-owned subsidiary of Global Rise, provided that such WOFE becomes a party
to this Agreement.

 
10.
All parties acknowledge and confirm that any oral or written materials
communicated pursuant to this Agreement are confidential documents. All parties
shall keep secret of all such documents and not disclose any such documents to
any third party without prior written consent (except the written consent of the
Shareholders of IMJM Construction shall not be required) from other parties
except under the following conditions: (a) such documents are known or shall be
known by the public (excluding the receiving party discloses such documents to
the public without authorization); (b) any documents disclosed in accordance
with applicable laws or rules or regulations of stock exchange; (c) any
documents required to be disclosed by any party to its legal counsel or
financial consultant for the purpose of the transaction of this Agreement by any
party, and such legal counsel or financial consultant shall also comply with the
confidentiality as stated hereof. Any disclosure by employees or agencies
employed by any party shall be deemed the disclosure of such party and such
party shall assume the liabilities for its breach of contract pursuant to this
Agreement. This Article shall survive termination of this Agreement.

 
 
5

--------------------------------------------------------------------------------

 
 
11.
This Agreement shall be governed by and construed in accordance with the laws of
the PRC.

 
12.
The parties shall strive to settle any dispute arising from the interpretation
or performance of this Agreement through friendly consultation.  In case no
settlement can be reached through consultation, each party can submit such
matter to China International Economic and Trade Arbitration Commission
(“CIETAC”) for arbitration in accordance with its rules of CIETAC.  The
arbitration proceedings shall take place in Beijing and shall be conducted in
Chinese.  Any resulting arbitration award shall be final and conclusive and
binding upon all the parties.

 
13.
This Agreement shall be executed by a duly authorized representative of each
party as of the date first written above and become effective simultaneously.

 
14.
Notwithstanding Article 13 hereof, the parties confirm that this Agreement shall
constitute the entire agreement of the Parties with respect to the subject
matters therein and supersedes and replaces all prior or contemporaneous verbal
and written agreements and understandings.

 
15.
The term of this agreement is ten (10) years unless early termination occurs in
accordance with relevant provisions herein or in any other relevant agreements
reached by all parties.  This Agreement may be extended only upon Global Rise’s
written confirmation prior to the expiration of this Agreement and the extended
term shall be determined by the Parties hereto through mutual
consultation.  During the aforesaid term, if Global Rise or IMJM Construction is
terminated at expiration of the operation term (including any extension of such
term) or by any other reason, this Agreement shall be terminated upon such
termination of such party, unless such party has already assigned its rights and
obligations in accordance with Article 9 hereof.

 
 
 
6

--------------------------------------------------------------------------------

 
 
16.
This Agreement shall be terminated on the expiration date unless it is renewed
in accordance with the relevant provision herein.  During the valid term of this
Agreement, this Agreement may not be terminated by IMJM
Construction.  Notwithstanding the above stipulation, and upon unanimous consent
of the Board of Directors of Speedhaul, Global Rise shall have the right to
terminate this Agreement at any time by issuing a thirty (30) days prior written
notice to IMJM Construction.

 
17.
This Agreement has been executed in duplicate originals, each Party has received
one (1) duplicate original, and all originals shall be equally valid. This
Agreement has both an English version and a Chinese version. Both versions are
equally authentic. Where a comparison of the authentic texts of both versions of
this Agreement renders a difference in meaning, the meaning which best
reconciles the texts, having regard to the object and purpose of this Agreement
shall be adopted.

 


[SIGNATURE PAGE FOLLOWS]


 
7

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE


IN WITNESS WHEREOF each party hereto has caused this Agreement duly executed by
itself or a duly authorized representative on its behalf as of the date first
written above.




SPEEDHAUL:                                           Speedhaul Holdings, Inc.

          By: /s/ Andrew Norins____________________
        Andrew Norins, Chief Executive Officer


GOLD HORSE:                                       Gold Horse International, Inc.

           By: /s/ Liankuan Yang____________________
        Liankuan Yang, Chief Executive Officer


GLOBAL RISE:                                       Global Rise International
Limited

           By: /s/ Liankuan Yang____________________
        Liankuan Yang, Chief Executive Officer


IMJM CONSTRUCTION:                      Inner Mongolia Jin Ma Construction
Company Limited
          By: /s/ Liankuan Yang_____________________
        Liankuan Yang, Chief Executive Officer




 
8

--------------------------------------------------------------------------------

 




SIGNATURE PAGE FOR SHAREHOLDERS OF IMJM CONSTRUCTION




SHAREHOLDERS OF IMJM CONSTRUCTION:

/s/ Yang Liankuan__________________
By: Yang Liankuan
(PRC ID Card No.: 150103570713017)
Shares of IMJM Construction owned by Yang Liangkuan: 70%
 
/s/ Ma Runlan______________________
By: Ma Runlan
(PRC ID Card No.: 150103600421102)
Shares of IMJM Construction owned by Ma Runlan: 15%.
 
/s/ Yang Yang______________________
By: Yang Yang
(PRC ID Card No.: 150103820724052)
Shares of IMJM Construction owned by Yang Yang: 15%
 
9
 

 

